Citation Nr: 1452145	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-21 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for Tourette's syndrome.

2.  Entitlement to service connection for Tourette's syndrome.

3.  Entitlement for service connection for depression, to include as secondary to Tourette's syndrome.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to February 1974.  He served in the National Guard from February 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran's service connection claim for Tourette's syndrome was originally denied in a March 1987 rating decision.  This rating decision was not appealed and thus became final.

The Veteran testified before the undersigned Veterans Law Judge at a September 2013 Travel Board hearing.  A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure review of the totality of the evidence.

The issues of entitlement to service connection for Tourette's syndrome and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The March 1987 rating decision denying entitlement to service connection for Tourette's syndrome is final.

2.  Evidence received after the March 1987 final decision, with respect to entitlement to service connection for Tourette's syndrome, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The March 1987 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for Tourette's syndrome.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013). 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The March 1987 rating decision denied entitlement to service connection for Tourette's syndrome because there was no evidence of in-service treatment for the condition or relevant symptoms, and no evidence of a nexus between the Veteran's military service and his currently diagnosed Tourette's syndrome.  This decision was not appealed by the Veteran and as a result became final.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence of in-service symptoms or of a link between the Veteran's Tourette's syndrome and his active duty service.

The Veteran has provided testimony and additional lay statements regarding the onset of his Tourette's syndrome before and during military service.  This evidence suggests that the Veteran did have symptoms of Tourette's syndrome during service and a possible link between the Veteran's Tourette's syndrome and his active duty service.  As a result, it qualifies as new and material evidence sufficient to reopen the claim.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for Tourette's syndrome on appeal.


ORDER

The previously denied claim of entitlement to service connection for Tourette's syndrome is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.





REMAND

After carefully considering the matter, the Board finds that the Veteran's claims must be remanded for further evidentiary development.  

To establish entitlement to service-connected compensation benefits, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U.S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

With respect to the Veteran's service connection claims for both Tourette's syndrome and depression, the Board finds that a VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  

The Veteran has alleged that his Tourette's syndrome preexisted military service. The condition is not documented at his entrance examination.  However, given the nature of Tourette's syndrome, the Board finds that a VA medical opinion opining on whether the condition preexisted service, and if so was aggravated by service, is necessary.  In addition, an opinion regarding direct service connection should be provided.

With respect to the Veteran's service connection claim for depression, a VA medical opinion is necessary to address both the direct and secondary claim.

The Board also notes that the record indicates the Veteran served in the National Guard from February 1974 to June 1978.  The medical opinions should address the Veteran's service in the National Guard as well.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide and identify any additional sources of treatment (both private and VA) for his claimed conditions since his discharge from active duty.  

After securing any necessary release, the RO should obtain copies of any treatment records identified by the Veteran.  

2.  Take the appropriate steps to verify the dates of the Veteran's service in the National Guard and that all available service treatment records are associated with the file.  All steps taken should be documented in the file and the inability to obtain any records should be documented in the file with a Formal Finding of Unavailability.

3.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to address the nature and etiology of his Tourette's syndrome.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

The examiner should address the following questions in his examination and resulting opinion:

a) Whether there is clear and unmistakable evidence that the Veteran's Tourette's syndrome preexisted active duty service.  For VA compensation purposes, "clear and unmistakable evidence" is that which cannot be misunderstood or misinterpreted; it is undebatable.

b) If so, whether there is clear and unmistakable evidence that the Veteran's preexisting Tourette's syndrome was not aggravated by service, to include the Veteran's active duty service while in the National Guard (beyond the natural progress of the disease and not merely a temporary flare-up).  

For VA compensation purposes, "clear and unmistakable evidence" is that which cannot be misunderstood or misinterpreted; it is undebatable.

c) If there is not clear and unmistakable evidence that the Veteran had preexisting Tourette's syndrome, opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's Tourette's syndrome had its onset in service or is otherwise related to service, to include the Veteran's active duty service while in the National Guard.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record and address the Veteran's relevant lay statements.

4.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to address the nature and etiology of his claimed depression.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

The examiner should provide identify any acquired psychiatric disability that is currently show or that has been manifested at any time since the Veteran filed his current claim in May 2009.

For each acquired psychiatric disability identified, the examiner should, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the psychiatric disability is causally or etiologically related to the Veteran's period of active service, to include the Veteran's active duty service while in the National Guard.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the psychiatric disability was caused by, or is aggravated by any service-connected disability and/or Tourette's syndrome.  

If any service-connected disability or Tourette's syndrome aggravates (i.e., permanently worsens) a psychiatric disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record and address the Veteran's relevant lay statements.

5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


